Order entered February 14, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00963-CV

                  IN THE MATTER OF D.J., A JUVENILE

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JD-20-00931-X

                                     ORDER

      The reporter’s record in this appeal, or written verification no hearings were

recorded, has not been filed despite three directives that it be filed. Our first

directive set December 4, 2021 as the deadline; our second and third directives set

January 4 and February 2, 2022, respectively, as the deadlines. A voice message to

the reporter, Pamela Sumler, concerning the status of the record has not been

returned, and she has not otherwise communicated with the Court.

      Because this appeal cannot proceed without the reporter’s record or

requested verification, and the reporter has had more than sixty days to respond

and communicate with the Court, we ORDER Ms. Sumler, Official Court
Reporter for the 305th Judicial District Court, to file the record or requested

verification no later than February 24, 2022. As appellant is represented by

appointed counsel, any record shall be filed without payment of costs.

       We caution Ms. Sumler that failure to comply may result in an order that she

not sit as a reporter until the record is filed.

       We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Cheryl Lee Shannon, Presiding Judge of the 305th Judicial District

Court; Ms. Sumler; and, the parties.

                                                   /s/   BONNIE LEE GOLDSTEIN
                                                         JUSTICE